FILED
                              NOT FOR PUBLICATION                           FEB 28 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FERNANDO ARANDA,                                 No. 09-17473

                Plaintiff - Appellant,           D.C. No. 2:08-cv-01871-DOC

  v.
                                                 MEMORANDUM *
M. MARTEL; DEPARTMENT OF
CORRECTIONS,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     David O. Carter, District Judge, Presiding **

                            Submitted February 15, 2011 ***

Before:         CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       California state prisoner Fernando Aranda appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable David O. Carter, United States District Judge for the
Central District of California, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations arising from the possible loss of his confidential mail and the resulting

administrative grievance procedure. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s dismissal of a complaint under 28 U.S.C.

§ 1915A for failure to state a claim upon which relief can be granted. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may affirm on any ground

supported by the record. Kimes v. Stone, 84 F.3d 1121, 1126 (9th Cir. 1996). We

affirm.

      The district court properly dismissed the action against Warden Martel

because, contrary to Aranda’s contention, Warden Martel cannot be held liable

under respondeat superior for the possible loss of mail. See Taylor v. List, 880

F.2d 1040, 1045 (9th Cir. 1989) (a supervisor is not liable for constitutional

violations of his subordinates unless he “participated in or directed the violations,

or knew of the violations and failed to act to prevent them”). Further, Aranda had

no liberty interest in an investigation or in the grievance procedure. See Wilkinson

v. Austin, 545 U.S. 209, 221-23 (2005) (discussing liberty interests under the due

process clause); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (“There is no

legitimate claim of entitlement to a grievance procedure.”).

      The California Department of Corrections and Rehabilitation, as a state

agency, is immune from suit under the Eleventh Amendment. See Brown v. Cal.


                                           2                                     09-17473
Dep’t of Corr., 554 F.3d 747, 752 (9th Cir. 2009). Accordingly, the district court

properly dismissed the action against this defendant as well.

      Aranda’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                  09-17473